DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7 – 11, 16 and 18 – 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bohlinger et al. (US Pat Pub 2006/0230298).
Regarding claims 1 and 11, Bohlinger et al. disclose a validation device for a machinery safety system (figs. 1 – 26 and all related texts), comprising: 

an electrical processing circuit disposed within the housing (referred to in abstract as controller for the power control system.  See also para 0032, 0065, 0078); 
at least one switch connected to the housing and operably connected to the electrical processing circuit (para 0068); 
at least one indicator connected to the housing and operably connected to the electrical processing circuit (para 0097, visual indicator); and 
a quick-connect interface connected to the housing and operably connected to the electrical processing circuit (for example quick connect/disconnect, para 0025, 0026, 0070, etc…), the quick-connect interface (para 0025, 0026, 0070, etc…) is configured for connecting in series to the machinery safety system (referred to as power control system, abstract, or power load, para 0010, 0049, etc…), and the electrical processing circuit is configured for inducing at least one fault in the machinery safety system (abstract: “response to a threshold limit”, and para 0013 “safety limiter”), diagnosing the at least one fault (para 0014, “providing a safety limit for limiting the power providing to the power load in response to safety threshold”.  Also in para 0015 as “comparing the sensed temperature to a plurality of safety threshold”), and indicating by the at least one indicator a status of the machinery safety system (para 0046, “high or low temperature alert indication”.  Para 0072 “visual status indicators 1308…” and other visual status indicators, etc…, para 0072 and 0073, and status indicator, para 0097).

Regarding claims 5 and 16, Bohlinger et al. also disclose the validation device of claim 1, wherein the electrical processing circuit is configured for validating at least one of a hardware, 

Regarding claim 7 and 18, Bohlinger et al. also disclose the validation device of claim 1, wherein the at least one indicator is in the form of an indicator light (shown as visual status indicators 1308, fig. 13).

Regarding claim 8 and 19, Bohlinger et al. also disclose the validation device of claim 1, wherein the at least one indicator includes three indicator lights (three 1308 lights shown in fig. 13).

Regarding claim 9 and 20, Bohlinger et al. also disclose the validation device of claim 1, wherein the quick-connect interface includes a first connector and a second connector which are both configured for connecting to the machinery safety system (para 0070 discloses the quick connect and disconnect to be coupled to the load such as a heater, which is the claimed safety machinery system).

Regarding claim 10, Bohlinger et al. also disclose the validation device of claim 1, wherein the quick-connect interface connects to the machinery safety system without disassembly of the machinery safety system (see para 0070 – 0074, etc…. The quick connect/disconnect is for an inherent purpose of not having to disassembly of the machinery safety system).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohlinger et al. (US Pat Pub 2006/0230298).
Regarding claims 2 – 4 and 12 – 14, Bohlinger et al. disclose the validation deivce/testing method as set forth above, except:
wherein the at least one switch includes a first pair of switches in the form of break-channel switches which each induce a channel-break fault (claims 2 and 12);
wherein the at least one switch includes a second pair of switches in the form of short-channel switches which each induce a cross-short fault (claims 3 and 13);
wherein the at least one switch includes a third pair of switches in the form of short-to-ground switches which each induce a short-channel-to-ground fault (claims 4 – 14).
.

Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohlinger et al. (US Pat Pub 2006/0230298) in view of Pearce et al. (US 2017/0211640).
Regarding claims 6 and 17, Bohlinger et al. disclose the device/method as shown above, except wherein the electrical processing circuit is configured for validating the machinery safety system as required by an ISO 13849-2 safety standard.
This feature is however taught by Pearce et al. (para 0006).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to combine the features taught by the cited references as shown, to provide compliance for expansive usage of the validation device/testing method as shown.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The prior arts of record fail to teach or reasonably suggest the method as set forth in claim 14, further comprising, in combination:
wherein the step of inducing at least one fault includes inducing at least one single channel-break fault by actuating at least one break-channel switch, inducing at least one cross-short fault by actuating at least one short-channel switch, and inducing at least one short-channel-to-ground fault by actuating at least one short-to-ground switch.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See additional cited references for related disclosures to the claimed invention.
US 2020/0076499, Al Sayeed et al. disclose fiber break or channel fault in para 0029.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LY D PHAM whose telephone number is (571)272-1793.  The examiner can normally be reached on M-F: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LY D. PHAM
Examiner
Art Unit 2827



/LY D PHAM/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        February 22, 2021